DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I: Claims 1-10 in the reply filed on 5/10/2021 is acknowledged. Claims 11-20 have been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Iwase (US20160123362A1).
Regarding claim 1, Iwase teaches (Fig. 5c) a weld rivet (joining rivet 1) for use in resistance element welding of dissimilar materials (Abstract “A rivet for connecting different materials, including: a shaft part, inserted into a first material to be joined, with a tip welded to a second material to be joined of different material type than the first material”), the weld rivet comprising:
	a shank portion (stem 2) having a cylindrical shape, a first end, and a second end opposite the first end;
	a cap portion (head 3) having a first surface, and a second surface, and wherein the second surface of the cap portion is disposed on the first end of the shank portion ([0063] lines 1-3 “the dissimilar material joining rivet 1 of this embodiment has a columnar stem 2 and a disk-like head 3 disposed at one end (base end) of the stem 2”); and 
	a coating (film 4) disposed on the second surface of the cap portion, and wherein the coating is an electrically insulative coating (see Fig. 5c item 4 coating film; [0075] lines 2-12 “In the dissimilar material joining rivet 1 of this embodiment, at least a portion of the surface of the head 3 and the stem 2 in contact with the first joined member 200 may be covered with a coating film 4 having higher resistivity than that of the base material of the second joined member 300. The coating film 4 includes, specifically, a...dielectric coating film.”).
Regarding claim 2, Iwase further teaches that the coating (film 4) is further disposed on an outer surface of the shank (stem 2) portion (see Fig. 5c; [0075] lines 2-7 “In the dissimilar material joining rivet 1 of this embodiment, at least a portion of the surface of the head 3 and the stem 2 in contact with the first joined member 200 may be covered with a coating film 4 having higher resistivity than that of the base material of the second joined member 300.”).
Regarding claim 3, Iwase further teaches (Fig. 1) that the first surface of the cap portion (head 3) has a round shape ([0063] lines 1-3 “the dissimilar material joining rivet 1 of this embodiment has a columnar stem 2 and a disk-like head 3 disposed at one end (base end) of the stem 2” and see also FIG 1 item 3).
Regarding claim 5, Iwase further teaches (Fig. 15c) that the second end of the shank portion (stem 2) has a piercing tip capable of piercing through an aluminum workpiece (joined member 200) (see FIG. 9F item 42 shows a tip-like object having a surface protruding toward the center is provided at the tip of the stem [0086], [0097] lines 10-14 “a stem 2 is inserted into the first joined member 200 as far as a position where the tip of the stem 2 protrudes from the first joined member 200 with the head 3 of the dissimilar material joining rivet 1 being in contact with the first joined member 200.” [0098] lines 1-4 “The first joined member 200 constituting the dissimilar material joining member 210 is not particularly restricted and can be made of a light alloy material. The light alloy material includes specifically aluminum”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase in view of Spinella et al. (US20170316556A1).
Regarding claims 4 and 8, Iwase teaches all of the elements of the current invention as stated above except that the cap portion has a diameter of about 8 to 16 mm and the shank portion has a diameter of about 4 to 8 mm.
Spinella teaches (Fig. 1) a resistance spot rivet fastener (rivet 10) with a cap portion (cap 14) having a diameter (DH) within the range of 8 to 16 mm and a shank portion (shaft 12) having a diameter (DR) within the range of 4 to 8 mm ([0078] lines 1-4 “FIG. 1 shows an RSR rivet-like fasterner, i.e., rivet 10 in accordance with one embodiment of the present disclosure. The rivet 10 has a pin (shaft) 12 and a head (cap) 14.” [0112] lines 1-2 “A steel rivet having a head diameter of 14 mm, a pin diameter DR of 4 mm…” [0114] lines 1-2 “A steel rivet having a head diameter of 16 mm, a pin diameter DR of 6 mm…”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Iwase to incorporate the teachings of Spinella to include that the claim 7, Iwase further teaches (Fig. 5c) a weld rivet (rivet 1) for use in resistance element welding of dissimilar materials (Abstract “A rivet for connecting different materials, including: a shaft part, inserted into a first material to be joined, with a tip welded to a second material to be joined of different material type than the first material”), the weld rivet comprising:
	a shank portion (stem 2) having a cylindrical shape ([0063] lines 1-3 “the dissimilar material joining rivet 1 of this embodiment has a columnar stem 2 and a disk-like head 3 disposed at one end (base end) of the stem 2”), a first end, a second end opposite the first end, and an outer surface, and wherein the second end of the shank portion has a forming tip capable of forming a hole through a workpiece (joined member 200) (see FIG. 9F item 42 shows a tip-like object having a surface protruding toward the center is provided at the tip of the stem [0086],[0097] lines 10-14 “a stem 2 is inserted into the first joined member 200 as far as a position where the tip of the stem 2 protrudes from the first joined member 200 with the head 3 of the dissimilar material joining rivet 1 being in contact with the first joined member 200.”);
	a cap portion (head 3) having a flat disc shape and a bottom surface, and wherein the bottom surface of the cap portion is disposed on the first end of the shank portion shape ([0063] lines 1-3 “the dissimilar material joining rivet 1 of this embodiment has a columnar stem 2 and a disk-like head 3 disposed at one end (base end) of the stem 2”); and
a coating film 4 having higher resistivity than that of the base material of the second joined member 300. The coating film 4 includes, specifically, a...dielectric coating film.”).
	Iwase does not teach that the cap portion has a rounded top surface.
	Spinella teaches (Fig. 1) that the cap portion (cap 14) has a rounded top surface (upper surface 20) ([0078] lines 26-29 “The rivet head 14 may have an upper surface 20 with a geometry that accepts an electrode profile. In one example, the upper surface 20 is radiused and has a radius of curvature R.”)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Iwase to incorporate the teachings of REF to include that the cap portion has a rounded top surface. Doing so would ensure the geometry of the rivet head accepts an electrode profile ([0078] lines 26-29 “The rivet head 14 may have an upper surface 20 with a geometry that accepts an electrode profile. In one example, the upper surface 20 is radiused and has a radius of curvature R.”).
Regarding claim 9, Iwase further teaches (Fig. 15c) that the second end of the shank portion (stem 2) has a piercing tip capable of piercing through an aluminum workpiece (joined member 200) (see FIG. 9F item 42 shows a tip-like object having a surface protruding toward the center is provided at the tip of the stem [0086], [0097] lines 10-14 “a stem 2 is inserted into the first joined member 200 as far as a position where the tip of the stem 2 protrudes from the first joined member 200 with the head 3 of the dissimilar material joining rivet 1 being in contact with the first joined member 200.” [0098] lines 1-4 “The first joined member 200 constituting the dissimilar material joining member 210 is not particularly restricted and can be made of a light alloy material. The light alloy material includes specifically aluminum”).
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase in view of Blaski et al. (US20180162097A1), hereinafter Blaski.
Regarding claims 6 and 10, Iwase teaches all of the elements of the current invention as stated above except that the second end of the shank portion has a self-drilling tip capable of forming a hole through a nonmetallic sheet.
Blaski teaches (Fig. 1) a spin fastener (spin fastener 18) for joining dissimilar materials, wherein the second end of the shank portion (shank 40) has a self-drilling tip (penetration end 24) capable of forming a hole through a nonmetallic sheet (second member 14) (see Fig. 6; [0038] lines 13-18 “As used herein, the “spin fastener” or spin fasteners can include, but are not limited to… flow drilled screws…and self-piercing rivets.” [0046] lines 1-5 “Referring to FIG. 6 and again to FIG. 5, the spin fastener 18 is shown as it is rotated at high speed and forced in the direction 28 through each of the second member 14 and the cured portion 20 of the adhesive layer 16, and is shown entering the first member 12.” [0043] lines 3-9 “Similar to the first member 12 , the second member 14 can be any of a multitude of materials including a metal such as…a polymeric material, or a material such as a carbon 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Iwase to incorporate the teachings of Blaski to include that the second end of the shank portion has a self-drilling tip capable of forming a hole through a nonmetallic sheet. Doing so would enable the joining of workpieces of similar and dissimilar material combinations ([0050] “A spin fastening system 10 and method of assembly of the present disclosure offers several advantages…The system and methods of the present disclosure can be used at least for material combinations of the first member 12 and the second member 14 including metal-metal, metal-polymeric composite, and polymeric composite to polymeric composite.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571)272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715